        Case 3:20-cv-00206-JM-JJV Document 12 Filed 09/21/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

VERN SCHULDHEISZ                                                                       PLAINTIFF

v.                                    3:20-cv-00206-JM-JJV

STATE OF ARKANSAS, et al.;                                                         DEFENDANTS

                                             ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe and Plaintiff’s objections and his statement of necessity. After conducting a de novo

review, this Court adopts the Recommendation in its entirety as its findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff may proceed with his retaliation claim against Sheriff Counts.

       2.      Plaintiff’s retaliation claims against Defendants Huff, Erwin, Grider, and Cooper

are DISMISSED with prejudice because they are entitled to absolute immunity.

       3.      All claims against the State of Arkansas and the Arkansas Supreme Court are

DISMISSED with prejudice because they are not proper parties.

       4.      All other claims raised in the Amended Complaint are DISMISSED without

prejudice for failing to state a claim upon which relief may be granted.

       5.      Defendants Martin, Boyce, and Davis are DISMISSED without prejudice a because

Plaintiff has not pled any plausible claims against them.

       6.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order would not be taken in good faith.

       Dated this 21st day of September, 2020.

                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
